Exhibit 10.1 AMENDED ACQUISITION AGREEMENT Between TRANSCOASTAL CORPORATION, as Seller, And CLAIMSNET.COM, INC., as Buyer Dated as of April 24, 2013 TABLE OF CONTENTS ARTICLE I . DEFINITIONS AND CONSTRUCTION Definitions 1 1.2 Rules of Construction 6 ARTICLE II .Acquisition Consideration Consideration to Seller 7 ARTICLE III . CLOSING Time and Place 8 Conditions to Buyer's Obligations 8 Conditions to Seller's Obligations 8 3.4 Closing Deliveries by Seller 9 Closing Deliveries by Buyer 9 ARTICLE IV . REPRESENTATIONS AND WARRANTIES REGARDING SELLER Organization; Good Standing 10 Authority 10 Capitalization of Seller 10 Subsidiaries 10 4.5 No Conflicts 10 4.6 Legal Proceedings 11 Consents and Governmental Approvals and Filings 11 4.8 Financial Statements 11 Absence of Changes 11 Environmental Matters 12 4.11 Taxes 12 4.12 Employee Benefits 13 Transactions with Affiliates 13 Bank Accounts 13 Operation of Company 13 Broker's Commissions 14 Unregistered Shares 14 Acquisition as Investment 14 ARTICLE V REPRESENTATIONS AND WARRANTIES REGARDING BUYER Organization; Good Standing 14 5.2 Authority 14 Capitalization of Buyer 15 i 5.4 Subsidiaries 15 No Conflicts 15 5.6 Legal Proceedings 15 Consents and Governmental Approvals and Filings 15 Broker's Commissions 16 Absence of Changes 16 Acquisition as Investment 16 5.11 Taxes 17 Employee Benefits 17 Transactions with Affiliates 18 Bank Accounts 18 5.15 Operation of Company 18 5.16 Buyer's Knowledge 18 ARTICLE VI COVENANTS Insurance 18 SEC Filings 19 Tax Matters 19 Public Announcements 19 6.5 Further Assurances 19 ARTICLE VII INDEMNITY; LIMITATIONS AND ARBITRATION Survival of Representations and Warranties 20 Indemnification of Buyer by Seller 20 Indemnification of Seller by Buyer 20 7.4 Limitations on Seller's Indemnification Obligations 21 7.5 Limitations Generally 21 Claims Procedures 22 7.7 Waiver of Other Representations 23 7.8 Access to Information 24 7.9 Dispute Resolution and Arbitration 24 7.10 Arbitration Procedures. 24 Determination of Amount of Damages; Mitigation 25 7.12 Post-Closing Matters. 26 ARTICLE VIII . MISCELLANEOUS Notices 26 Entire Agreement 27 Expenses 28 Disclosure 28 Waiver 28 Amendment 28 ii No Third Party Beneficiary 28 8.8 Assignment; Binding Effect 28 Invalid Provisions 28 Counterparts; Facsimile 29 Exclusive Remedy 29 Governing Legal Requirement; Enforcement, Jury Trial Waiver 29 8.13 Specific Performance 29 8.14 Attorneys' Fees 29 Remedies Cumulative 29 iii AMENDED ACQUISITION AGREEMENT THIS AMENDED ACQUISITION AGREEMENT (this "Agreement "), dated as of April 23, 2013 is made and entered into by and between TransCoastal Corporation, a Texas corporation and its selling stockholders ("Seller "), and Claimsnet.com. Inc., a Delaware corporation ("Buyer "). RECITALS Seller desires to be acquired by Buyer, and Buyer desires to acquire Seller as of the Closing Date (as hereinafter defined) on the terms and subject to the conditions set forth herein. AGREEMENT Now, therefore, in consideration of the premises and the mutual representations, warranties, covenants and agreements in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the Parties hereby agree as follows: ARTICLE I. DEFINITIONS AND CONSTRUCTION Definitions .
